Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 12, 2018

                                      No. 04-18-00317-CV

                                     Teresa M. FAYETTE,
                                           Appellant

                                                v.

                              Luciano REYES and ABC Trucking,
                                         Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI04948
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
        The reporter’s record was due on June 4, 2018. See TEX. R. APP. P. 35.1. Four days
later, court reporter Angeliz Rivera filed a notice of late record and advised this court that
Appellant has not paid the fee to prepare the reporter’s record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee, or (2) Appellant is entitled to appeal without paying the reporter’s fee.
        If Appellant fails to respond within the time provided, Appellant must file a brief with
this court within THIRTY DAYS after the clerk’s record is filed, and the court will only
“consider and decide those issues or points [raised in Appellant’s brief] that do not require a
reporter’s record for a decision.” See id. R. 37.3(c).
        If Appellant timely complies with this order, the reporter’s record will be due FIVE
DAYS after Appellant files written proof showing compliance with this order. See id. R. 35.3(c)
(limiting an extension of time to file the record in a regular appeal to thirty days).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2018.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court